Per Curiam.
Plaintiff, owner of 5 lots in Colonial Hills Subdivision No 2, sued defendants, owners of the remaining lots in the subdivision, to set aside negative restrictive covenants limiting construction in the subdivision to residential dwellings, plaintiff alleging that the character of her lots has changed so that they are now different in character from those of the defendants.
Although plaintiff on appeal complains that the judgment of the trial court which treats allegedly dissimilar parcels identically under the restrictive covenant deprives her of the benefit of the equal protection clauses of the Federal and State Constitu*284tions, the resolution of this issue becomes a question of fact.
This appeal requires a de novo review of the facts, and there appearing nothing in the record of these facts which indicates that the judgment of the trial court was clearly erroneous (GCR 1963, 517.1), it is affirmed with costs to defendants.
Fitzgerald, P. J., and R. B. Burns and Robinson, JJ., concurred.